Case 2:20-cv-00153-LEW Document 17 Filed 08/03/20 Page 1 of 13    PageID #: 55



                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MAINE

Travis McEwen, individually and on          )
behalf of all others similarly situated,    )
                                            )
        Plaintiff,                          )
                                            )   Case No. 2:20-cv-00153-LEW
   v.                                       )
                                            )
National Rifle Association of America and   )
InfoCision, Inc.,                           )
                                            )
        Defendants.                         )

 MOTION TO DISMISS COUNTS 3 AND 4, TO STAY COUNTS 1 AND 2, AND
           INCORPORATED MEMORANDUM IN SUPPORT
Case 2:20-cv-00153-LEW Document 17 Filed 08/03/20 Page 2 of 13                                                PageID #: 56



                                             TABLE OF CONTENTS

INTRODUCTION .................................................................................................................1

LAW & ARGUMENT ........................................................................................................... 2

I.       The Court Should Dismiss Counts 3 and 4. ............................................................. 2

         A.        Standard of review. ....................................................................................... 2

         B.        The Do Not Call Registry ban does not apply to calls made on behalf
                   of a tax-exempt nonprofit organization like the NRA. ................................. 3

II.      The Court Should Stay Counts 1 and 2 Pending the Supreme Court’s
         Ruling in Facebook v. Duguid. ................................................................................ 5

         A.        Standard of review. ....................................................................................... 5

         B.        The Supreme Court is set to resolve a dispositive issue for this case:
                   What is an ATDS? ......................................................................................... 5

         C.        A stay would benefit both parties and the Court. ......................................... 8

CONCLUSION .................................................................................................................... 11
Case 2:20-cv-00153-LEW Document 17 Filed 08/03/20 Page 3 of 13                PageID #: 57



                                   INTRODUCTION

      Travis McEwen was a National Rifle Association member. After McEwen’s

membership lapsed, the NRA reached out to him, using professional telemarketer

InfoCision, to see if he would renew his membership. He did not.

      Instead, McEwen sued the NRA and InfoCision under the Telephone Consumer

Protection Act, known as the TCPA. McEwen’s cell phone number is registered with the

National Do Not Call Registry. (Compl. ¶ 28.) He argues that this should have barred

InfoCision and the NRA from calling that number. (Id. ¶¶ 63-71.) McEwen also believes

that InfoCision used an “automatic telephone dialing system,” or “ATDS,” to call him

because there was an “abnormally long pause” on the line after he picked up. (Id.)

      McEwen’s do-not-call theory, brought in Counts 3 and 4, fails as a matter of law,

and those claims should be dismissed. The ban on calling numbers listed on the

National Do Not Call Registry does not apply to calls made on behalf of tax-exempt

nonprofit organizations. The NRA is a 501(c)(4) tax-exempt nonprofit organization.

      The Court should then stay the remainder of the case because a dispositive issue

on Counts 1 and 2 is currently pending before the Supreme Court. On July 9, 2020, the

Supreme Court granted review in Facebook v. Duguid, No. 19-511 to consider

“[w]hether the definition of ATDS in the TCPA encompasses any device that can ‘store’

and ‘automatically dial’ telephone numbers, even if the device does not ‘us[e] a random

or sequential number generator.’” Facebook v. Duguid, No. 19-511, Dkt. No. 1, p. ii.

      The circuits are split on this question, although the First Circuit has not yet

weighed in. The Third, Seventh and Eleventh Circuits have held that the software used

must randomly or sequentially generate the phone number that is dialed, not just

automatically dial it from a list of known phone numbers. If the Supreme Court agrees,


                                            1
Case 2:20-cv-00153-LEW Document 17 Filed 08/03/20 Page 4 of 13                 PageID #: 58



then McEwen’s claim will fail. None of InfoCision’s systems do this, and McEwen’s

allegations do not suggest otherwise. Either way, the Facebook decision will guide

discovery and briefing throughout the case.

       Expending resources litigating this issue in the meantime would be a waste, both

for the parties and the Court. The challenges faced by all at the moment amplify this

concern.

       For these reasons, Defendants request that the Court dismiss Counts 3 and 4 and

then stay the case pending the Supreme Court’s decision in Facebook v. Duguid.1

                                  LAW & ARGUMENT

I.     The Court Should Dismiss Counts 3 and 4.

       A.     Standard of review.

       Defendants move to dismiss Counts 3 and 4 under Rule 12(b)(6). “To survive a

motion to dismiss, a complaint must contain sufficient factual matter, accepted as true,

to state a claim to relief that is plausible on its face.” Mehta v. Ocular Therapeutix, Inc.,

955 F.3d 194, 205 (1st Cir. 2020) (citing Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) and

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). In making that decision, the

Court ignores legal conclusions, as well as allegations “so threadbare or speculative that

they fail to cross the line between the conclusory and the factual.” Penalbert-Rosa v.

Fortuno-Burset, 631 F.3d 592, 595 (1st Cir. 2011) (citing Twombly, 550 U.S. at 557 n.5).

       The Court may also consider “official public records and documents sufficiently

referred to in the complaint.” Squeri v. Mount Ida Coll., 954 F.3d 56, 66 (1st Cir. 2020)

(quotation omitted). “When such documents contradict an allegation in the complaint,



1Defendants conferred with McEwen’s counsel regarding a stay. McEwen’s counsel has
not yet indicated whether McEwen plans to oppose this request.

                                              2
Case 2:20-cv-00153-LEW Document 17 Filed 08/03/20 Page 5 of 13                 PageID #: 59



the document trumps the allegation.” Nahass v. Harrison, 207 F. Supp. 3d 96, 100 (D.

Mass. 2016) (citing Clorox Co. P.R. v. Proctor & Gamble Com. Co., 228 F.3d 24, 32 (1st

Cir. 2000)). As part of the Rule 12 record, Defendants attach the NRA’s most recent tax

filing, downloaded from the IRS’s website, as Exhibit A, and a screenshot of the New

York Secretary of State’s database of information on New York businesses, as Exhibit B.

These documents are public records of which the Court may take judicial notice for the

limited fact that the NRA is a 501(c)(4) tax-exempt, nonprofit organization.

       Under Federal Rule of Evidence 201, “at any stage of the proceeding” the Court

may take judicial notice of a fact that is “not subject to reasonable dispute” because it is

“generally known within the trial court’s territorial jurisdiction” or “can be accurately

and readily determined from sources whose accuracy cannot reasonably be questioned.”

Fed. R. Evid. 201(b), (d). “Courts regularly take notice of publicly available documents

including, for example, public disclosures required to be filed with the SEC, . . .,

documents retrieved from official government websites, . . ., and documents evidencing

federal enrollments and licenses[.]” Fernandez v. Zoni Lang. Ctrs., Inc., 2016 WL

2903274, at *3 (S.D.N.Y. May 18, 2016), aff’d, 858 F.3d 45 (2d Cir. 2017). See also

Africare, Inc. v. Xerox Complete Doc. Sols. Md., LLC, 436 F. Supp. 3d 17, 44 n.21

(D.D.C. 2020) (taking judicial notice of IRS Form 990); Tate v. HUD Washington DC

(Entity), 2020 WL 2085261, at *6 (W.D. Pa. Apr. 30, 2020) (taking judicial notice “that

[organization] is a private not-for-profit organization” based on public information).

       B.     The Do Not Call Registry ban does not apply to calls made on
              behalf of a tax-exempt nonprofit organization like the NRA.

       Counts 3 and 4 allege that InfoCision and the NRA violated the ban on calling

phone numbers listed on the National Do Not Call Registry. (Compl. ¶¶ 64, 66, 68.)



                                              3
Case 2:20-cv-00153-LEW Document 17 Filed 08/03/20 Page 6 of 13                PageID #: 60



       The ban on calling “[a] residential telephone subscriber who has registered his or

her telephone number on the national do-not-call registry” only applies to “any

telephone solicitation.” 47 C.F.R. § 64.1200(c)(2). The “term telephone solicitation . . .

does not include a call or message . . . [b]y or on behalf of a tax-exempt nonprofit

organization.” 47 C.F.R. § 64.1200(f)(14). See also In Re Rules & Regs. Implementing

the Tel. Consumer Prot. Act of 1991, 18 F.C.C. Rcd. 14014, 14040 & 14044 (2003) (“we

also decline to extend the national do-not-call requirements to tax-exempt nonprofit

organizations or entities that telemarket on behalf of nonprofit organizations”).

       McEwen admits that the phone calls he received “from InfoCision” were made

“on behalf of the NRA asking him to join the organization.” (Compl. ¶ 3; see also, e.g.,

id. ¶¶ 17, 18.) Though McEwen does not plead the NRA’s tax status, public records show

that the NRA is a 501(c)(4) entity organized as a New York “DOMESTIC NOT-FOR-

PROFIT CORPORATION.” (See Exhibits B & C.) Under the Internal Revenue Code, a

501(c)(4) entity is a tax-exempt nonprofit organization. 26 U.S.C. § 501(a) & (c)(4); see

also Regan v. Taxation With Representation of Washington, 461 U.S. 540, 544 (1983)

(explaining the difference between 501(c)(4) and 501(c)(3) organizations).

       McEwen distinguishes the National Rifle Association of America from the NRA

Foundation, which is a 501(c)(3) charitable organization. (Compl. ¶¶ 19-22.) This is

irrelevant. The TCPA regulation encompasses all tax-exempt nonprofit organizations,

not just 501(c)(3) charities. 47 C.F.R. § 64.1200(f)(14) (using term “tax-exempt

nonprofit organization”); see also See Fitzhenry v. Indep. Order of Foresters, 2015 WL

3711287, at *2 (D.S.C. June 15, 2015) (calls on behalf of a 501(c)(8) fraternal benefit

association were on behalf of a tax-exempt nonprofit for purposes of the TCPA).




                                             4
Case 2:20-cv-00153-LEW Document 17 Filed 08/03/20 Page 7 of 13                 PageID #: 61



       Counts 3 and 4 should be dismissed with prejudice because McEwen’s complaint

alleges that he was called on behalf of a tax-exempt nonprofit organization.

II.    The Court Should Stay Counts 1 and 2 Pending the Supreme Court’s
       Ruling in Facebook v. Duguid.

       A.     Standard of review.

       The Court “possess[es] the inherent power to stay proceedings for prudential

reasons.” Microfinancial, Inc. v. Premier Holidays Int’l, Inc., 385 F.3d 72, 77 (1st Cir.

2004). “Generally, in evaluating whether to issue a stay, a court will consider three

factors: (1) potential prejudice to the non-moving party; (2) hardship and inequity to the

moving party without a stay; and, (3) judicial economy.” Good v. Altria Grp., Inc., 624

F. Supp. 2d 132, 134 (D. Me. 2009); see also City of Portland v. Purdue Pharma, LP,

2018 WL 6191127, at *4 (D. Me. Nov. 28, 2018) (same).

       B.     The Supreme Court is set to resolve a dispositive issue for this
              case: What is an ATDS?

       McEwen alleges that InfoCision’s calls to him on behalf of the NRA violated 47

U.S.C. § 227(b). (Compl. ¶¶ 52-62.) Absent consent, a telemarketer may not call a cell

phone “using any automatic telephone dialing system.” 47 U.S.C. § 227(b)(1)(A)(iii).

The TCPA defines “automatic telephone dialing system” as “equipment which has the

capacity -- (A) to store or produce telephone numbers to be called, using a random or

sequential number generator; and (B) to dial such numbers.” 47 U.S.C. § 227(a)(1).

       The Federal Communications Commission previously interpreted this definition

expansively. So expansively that the FCC’s interpretation had “the apparent effect of

embracing any and all smartphones,” a view the D.C. Circuit found untenable in ACA

International v. Federal Communications Commission, 885 F.3d 687, 696 (D.C. Cir.

2018). After ACA International, courts around the country have been tasked with


                                             5
Case 2:20-cv-00153-LEW Document 17 Filed 08/03/20 Page 8 of 13              PageID #: 62



interpreting “the statute’s text as though for the first time.” Gadelhak v. AT&T Servs.,

Inc., 950 F.3d 458, 463 (7th Cir. 2020).

      The “question is what to do with the clause: ‘using a random or sequential

number generator.’” Glasser v. Hilton Grand Vacations Co., LLC, 948 F.3d 1301, 1306

(11th Cir. 2020). If it modifies both “store” and “produce,” then only equipment that is

“capable of performing at least one of those functions using a random or sequential

number generator” would qualify as an “automatic telephone dialing system.”

Gadelhak, 950 F.3d at 463. The Seventh, Third, and Eleventh Circuits have adopted

this interpretation. See id. at 468; Glasser, 948 F.3d at 1306; Dominguez on Behalf of

Himself v. Yahoo, Inc., 894 F.3d 116, 121 (3d Cir. 2018).

      Under this view, “to qualify as an auto-dialer, the system must be able to

randomly or sequentially generate numbers.” DeCapua v. Metro. Prop. & Cas. Ins. Co.,

2020 WL 1303248, at *2 (D.R.I. Mar. 19, 2020); see also Suttles v. Facebook, Inc., 2020

WL 2763383, at *5 (W.D. Tex. May 20, 2020) (“a device must randomly or sequentially

generate—not just store—numbers to be considered an ATDS under the Act”).

      The Ninth, Sixth, and Second Circuits disagree. In these circuits, “an ATDS need

not be able to use a random or sequential generator to store numbers—it suffices to

merely have the capacity to ‘store numbers to be called’ and ‘to dial such numbers

automatically.’” Duguid v. Facebook, Inc., 926 F.3d 1146, 1151 (9th Cir. 2019), cert.

granted in part, No. 19-511, 2020 WL 3865252 (U.S. July 9, 2020). See also Duran v.

La Boom Disco, Inc., 955 F.3d 279, 287 (2d Cir. 2020); Allan v. Pa. Higher Educ. Assist.

Agency, 2020 WL 4345341, at *9 (6th Cir. July 29, 2020).




                                            6
Case 2:20-cv-00153-LEW Document 17 Filed 08/03/20 Page 9 of 13                 PageID #: 63



       The First Circuit has not weighed in.2 But, more importantly, the Supreme Court

is set to resolve this split when it reviews the Ninth Circuit’s position during the

upcoming October 2020 term. On July 9, 2020, the Court granted review of the

question: “Whether the definition of ATDS in the TCPA encompasses any device that

can ‘store’ and ‘automatically dial’ telephone numbers, even if the device does not ‘us[e]

a random or sequential number generator.’” Facebook v. Duguid, Supreme Ct. No. 19-

511, Dkt. No. 1 (Petition), p. ii; 2020 WL 3865252 (U.S. July 9, 2020).

       If the Supreme Court answers this question no, then McEwen’s claim will fail.

InfoCision calls known telephone numbers from lists and does not randomly or

sequentially generate phone numbers to call. (Ex. C, Brooks Dec. ¶ 8.) This includes the

calls made to McEwen, whose complaint does not claim that InfoCision and the NRA

randomly generated the number when InfoCision called him. After all, McEwen was an

NRA member and InfoCision targeted the calls specifically to him as a prior member.

(Compl. ¶¶ 28-40.) See Suttles, 2020 WL 2763383, at *6 (granting motion to dismiss

because the facts suggested defendant “directly targeted specific individuals,” which was

inconsistent with the use of a random or sequential number generator).

       McEwen also suggests in his complaint that when he picked up the phone on

March 6, 2020, he “heard what he believes was a prerecord voice say something about

InfoCision,” after which he was “transferred to a live person, who told him she was

calling on behalf of the NRA[.]” (Compl. ¶ 35-36.) The TCPA also contains restrictions

on using a prerecorded voice to call cell phones. See 47 U.S.C. § 227(b)(1)(A). But this

issue will not be a focus of the case because McEwen’s belief is demonstrably false.


2DeCapua is currently on appeal and appellees brief is due on August 7, 202o.
DeCapua v. Metro. Prop. & Cas. Ins. Co., First Cir. No. 20-1454.

                                              7
Case 2:20-cv-00153-LEW Document 17 Filed 08/03/20 Page 10 of 13                PageID #: 64



InfoCision gathered the records for the March 6, 2020 phone call, and those records

show that no prerecorded voice was used. (Ex. C, Brooks Dec. ¶¶ 3-7.)3

         So the ATDS definitional question that is pending before the Supreme Court is a

central and potentially dispositive issue in this case. For the reasons explained below,

the prudential factors that courts apply in this circuit support a stay.

         C.    A stay would benefit both parties and the Court.

         Courts frequently stay proceedings pending a decision of another tribunal that

will affect a dispositive issue in the case. See, e.g., Cardoso v. City of Brockton, 2012

WL 992096, at *1 (D. Mass. Mar. 23, 2012) (staying case pending Supreme Court’s

decision on central issue in case); Bennett v. Fid. Mgmt. & Research Co., 2009 WL

10728769, at *1 (D. Mass. Aug. 11, 2009) (same); Emseal Joint Sys., Ltd. v. Schul Int’l

Co., LLC, 2015 WL 1457630, at *4 (D.N.H. Mar. 27, 2015) (granting stay pending review

by United States Patent and Trademark Office”); Bos. Heart Diagnostics Corp. v. Health

Diagnostics Lab., Inc., 2014 WL 2048436, at *4 (D. Mass. May 16, 2014) (same).

         These decisions are rooted in the efficiency associated with knowing the rules

that will govern the case, which benefits both the parties and the Court. Emseal Joint

Sys., 2015 WL 1457630, at *4 (stay because USPTO decision “will likely simplify the

issues in question and streamline trial of the case, thereby employing the limited

resources of both the parties and the court in a more efficient manner”); Bennett, 2009

WL 10728769, at *1 (stay because “[t]he standard the Supreme Court chooses may affect

the ultimate disposition of the case” and “[w]aiting for an authoritative decision

concerning the relevant standard will promote a proper decision and will prevent the

possibility of expensive relitigation of issues”).

3   Defendants informed McEwen’s counsel of this fact.

                                               8
Case 2:20-cv-00153-LEW Document 17 Filed 08/03/20 Page 11 of 13                    PageID #: 65



       These principles apply here. The case is in it early stages, so the parties have yet

to expend significant recourses. See Bos. Heart Diagnostics Corp., 2014 WL 2048436,

at *4 (“the fact that this case is at a very early stage is a factor that weighs in favor of a

stay”). Staying the case pending the Supreme Court’s decision will save significant

resources for both parties. Whatever standard the Supreme Court sets, it will allow the

parties to focus their limited resources on the relevant issues.

       But if the case proceeds to discovery now, there is a significant risk that the Court

and the parties “dedicate[e] substantial resources to proceedings that may ultimately

prove unnecessary.” Larson v. Trans Union, LLC, 2015 WL 3945052, at *8 (N.D. Cal.

June 26, 2015) (staying case pending Supreme Court decision). As one district court

noted in staying TCPA litigation under similar circumstances, “[i]n the absence of a stay,

the parties will have to expend time and money conducting discovery on an issue central

to Defendant’s liability while lacking a clear idea of the law that will ultimately apply at

summary judgment or at trial.” Ambrezewicz v. LeadPoint, Inc., 2017 WL 8185862, at

*4 (C.D. Cal. May 8, 2017).

       The Supreme Court’s decision not only may clarify the issues for discovery

regarding the ATDS issue. It may resolve Counts 1 and 2. As noted, InfoCision’s

systems do not randomly generate phone numbers to call, a point McEwen does not

seem to dispute. (Brooks Dec. ¶ 8; Compl. ¶ 25.) If the Supreme Court holds that

automatically dialing known phone numbers is insufficient, that would obviate the need

for protracted discovery into other issues, such as whether McEwen consented to the

phone calls (which he did) and whether the case may proceed on a class basis.

       In addition to discovery, the parties will have to brief the complicated statutory

interpretation issue that has divided courts across the country, whether as part of a Rule


                                                9
Case 2:20-cv-00153-LEW Document 17 Filed 08/03/20 Page 12 of 13                 PageID #: 66



12(c) or Rule 56 motion or because the parties dispute the standard that should apply to

guide relevancy determinations in discovery. However it is raised, the Court will then

have to spend its limited recourses analyzing and deciding the issue, a decision that may

be quickly upended by the Supreme Court.

       McEwen will not be prejudiced by a stay. Delay is inherent in every stay and is

not enough on its own to find undue prejudice. See Irwin Indus. Tool Co. v. Milwaukee

Elec. Tool Corp., 2016 WL 1735330, at *4 (D. Mass. Apr. 28, 2016) (“while a stay always

presents a risk of delaying final resolution of a dispute, the mere potential for delay,

however, is insufficient to establish undue prejudice”) (emphasis in original, quotation

omitted); In re Body Sci. LLC Patent Litig., 2012 WL 5449667, at *4 (D. Mass. Nov. 2,

2012) (“Mere delay, without more, does not constitute undue prejudice.”). The Supreme

Court will likely issue a decision within a year, which is not such a long time to affect the

evidence available. See Larson, 2015 WL 3945052, at *8 (finding that it was

implausible that a one-year stay would affect the plaintiff’s ability to locate evidence).

       In short, the balance of the equities favors a stay. Absent a stay, InfoCision and

the NRA will have to expend significant resources defending wide-ranging class and

merits discovery that may be irrelevant when the Supreme Court decides Facebook v.

Duguid. On the other hand, McEwen will not suffer any undue prejudice. To the

contrary, McEwen will likely save legal expenses and his own time responding to

discovery about issues that may be mooted by the Supreme Court’s ruling. And there is

no reason for the Court to spend significant time and effort deciding a question that will

be resolved by the Supreme Court this upcoming term.




                                             10
Case 2:20-cv-00153-LEW Document 17 Filed 08/03/20 Page 13 of 13            PageID #: 67



                                   CONCLUSION

      Counts 3 and 4 should be dismissed with prejudice. After dismissing those two

counts, the Court should stay the remainder of the case pending the Supreme Court’s

decision in Facebook v. Duguid, No. 19-511.

Dated: August 3, 2020                          Respectfully submitted,

                                               /s/ Patrick Strawbridge  l
                                               Patrick Strawbridge
                                               Maine Bar No. 10024
                                               Consovoy McCarthy PLLC
                                               Ten Post Office Square
                                               8th Floor South PMB #706
                                               Boston, MA 02109
                                               (617) 227-0548
                                               patrick@consovoymccarthy.com

                                              Terry M. Brennan (pro hac vice pending)
                                              Sam A. Camardo (pro hac vice pending)
                                              Daniel M. Kavouras (pro hac vice pending)
                                              BakerHostetler LLP
                                              127 Public Square, Suite 2000
                                              Cleveland, OH 44114
                                              T (216) 861-7145
                                              F (216) 696-0740
                                              tbrennan@bakerlaw.com
                                              scamardo@bakerlaw.com
                                              dkavouras@bakerlaw.com




                                          11
